Case 8:20-cr-00127-MWF Document 194 Filed 05/03/21 Page 1 of 6 Page ID #:2262
                    Case 8:20-cr-00127-MWF Document 194 Filed 05/03/21 Page 2 of 6 Page ID #:2263

                     UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v. �G�u�a�o=T�e�i _____________                                      Case No. SACR 20-127 MWF
                                                     � Defendant        D Material Witness            SECOND AMENDED RELEASE
   Violation of Title and Section: 18:1519; 18:1546(a); 18:1001(a)(2); 18:2(a), (b );
                                                                                                      ORDER AND BOND FORM
                                         0 Swnmons          O Out of District O UNDER SEAL O
                                                                                           X Modified Date: May 3, 2021
  Check only one of the five numbered boxes below (unless one bond is to be replaced by an other):
   1.    LJ Personal Recognizance (Signature        Only)         (c).[g] Affidavit of Surety With Justification    Release No.
   2.    D Unsecured Appearance Bond                                      (Form CR-3) Signed by:

                $                                                    Bin Ll, Esg.
                                                                                                                       � Release to Pretrial ONLY
   3. [g] Appearance Bond                                                                                              D Release to Probation ONLY
          $ 500,000.00                                                                                                 D Forthwith Release
         (a).   D Cash Deposit (Amount or 96) (Form CR-7)                  [gj With Full Deeding of Property:
                                                                            3009 Payne Ranch Road, Chino
         (b).   D Affidavit of Surety Without
                    Justification (Form CR-4) Signed by:                   Hills, California 91765
                                                                                                                       D All Conditions of Bond
                                                                                                                           (Exc:J:/ Clearing-Warrants
                                                                                                                           C on 1tion) Must be Met
                                                                                                                           and Posted by:



                                                                                                                       0 Third-Party Custody
                                                             4.   D Collateral Bond in the Amount of ( Cash                Affidavit (Form CR-31)
                                                                     or Negotiable Securities):
                                                                     $                                                 0
                                                                                                                       X Bail Fixed by Court:
                                                             5.   D Corporate Surety Bond in the Amount of:                MWF     I ' rs
                                                                                                                           (Judge I Clerk's In itials)


                                                            PRECONDITIONS TO RELEASE
  D The government has requested a Nebbia hearing under 18 U.S.C.§ 3142(g)(4).
  0 The Court has ordered a Nebbia hearing under§ 3142 (g)(4).
  □ The Nebbia hearing is set for ___________ at ____ O a.m. 0 p.m.
                                                       ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE, the following conditions of release are imposed upon you:
� Submit to: � Pretrial Services Agency {PSA) supervision as directed by PSA;                D
                                                                                   Probation {USPO) supervision as directed by USPO.
             (The agency ind icated above, PSA or USPO, will be referred to below a s "Sup ervising Agency. '1

� Surrender all passports and travel documents to Supervising Agency no later than before release ------------ , sign a Declaration
        re Passport and Other Travel Documents (Form CR-37), and do not apply for a passport or other travel document during the pendency
        of this case.
� Travel is restricted to Central District of California                                             unless prior permission is granted by Supervising
  Agency to travel to a specific other location. Court permission is required for international travel.
� Reside with Bin Li. Esq. and do not relocate without prior permission from the Court.

D Maintain or actively seek employment and provide proof to Supervising Agency. D Employment to be approved by Supervising Agency.
D Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                         Defendant's Initials:               Date:
CR- I (03/21}                                  CENTRAL DISTRICT OF CALIFORNIA AMENDED RE LEASE ORDER AND BOND FORM                           PAGEi OF4
              Case 8:20-cr-00127-MWF Document 194 Filed 05/03/21 Page 3 of 6 Page ID #:2264
 2Q6 '2I6 -J=R65 ,R2S6Q K7 I6O>42 V T2J #6=                                                    2Q6 (K ,+   &.
                                               \ 676J52JR         &2R6O>2E .>RJ6QQ
  VK>5 2GF 4KJR24S 5=O64REZ KO =J5=O64RFZ >J4FU5=J; 3Z 2JZ 6E64ROKJ>4 I62JQ X=R< 2JZ M6OQKJ X<K =Q 2 DJKXJ V>4S=I KO
   X>RJ6QQ >J S<6 QT3A64R =JV6QR=;2R=KJ KO MOKQ64TR=KJ  =J4FT5=J; 3UR JKR E=I>R65 SK

         6Y46MS 
  VK>5 2EF 4KJR24S 5=O64REZ KO =J5=O64RFZ >J4FT5=J; 3Z 2JZ 6E64ROKJ=4 I62JQ X=R< 2JZ DJKXJ 4K5676J52JSQ 6Y46MR =J S<6 MO6Q6J46
      K7 4KUJQ6E (KSX=R<QS2J5>J; R<=Q MOKV=Q=KJ ZKT I2Z 4KJR24R R<6 8LEFKX=J; 4K5676J52JRQ X=R<KTR ZKUO 4KTJQ6E MO6Q6JR

  K JKR MKQQ6QQ 2JZ 7@O62OIQ 2IIUJ>S=KJ 56QSOT4S=V6 56V>46Q KO KR<6O 52J;6OKTQ X62MKJQ             J KO56O SK 56S6OI=J6 4KIMF=2J46
      ZKT 2;O66 RK QT3I=R RK 2 Q62O4< K7 ZKUO M6OQKJ 2J5KO MOKM6ORZ 3Z ,TM6OW=Q>J; ;6J4Z =J 4KJBUJ4R>KJ X=R< R<6 -, &2OQ<2E
  K JKR TQ6 KO MKQQ6QQ 2JZ >56JR=8@42R>KJ I2=F I2RR6O 2446QQ 56V>46 KO 2JZ =56JR=8@42R=KJ O6F2R65 I2R6O=2F KS<6O R<2J >J ZKUO
   KXJ E6;2E KO SOT6 J2I6 X=S<KUS MO>KO M6OI>QQ=KJ 8PKI ,UM6OV>Q=J; ;6J4Z  J KO56O SK 56S6OI>J6 4KIME>2J46 ZKT 2;O66
      RK QT3I>R RK 2 Q62O4< K7 ZKTO M6OQKJ 2J5KO MOKM6ORZ 3Z ,TM6OW=Q=J; ;6J4Z =J 4KJATJ4R=KJ X=R< S<6 - , &2OQ<2F
  K JKR 6J;2;6 =J R6E6I2OD6S=J;
  K JKR Q6FH RO2JQ76O KO ;>V6 2X2Z 2JZ 2QQ6R V2FT65 2R   KO IKO6 X=S<KTR JKR=:=J; 2J5 K3S2>J=J;
      M6OI=QQ=KJ 8PKI S<6 KUOR 6Y46MR
  K JKS 6J;2;6 =J R2Y MO6M2O2R=KJ 8LO KS<6OQ
  K JKR TQ6 2E4K<KE
  *2OR=4=M2R6 >J R<6 6E64SOKJ>4 O6IKR6 2E4K<KE IKJ=SKO=J; MOK;O2I 2Q 5=O64R65 3Z ,TM6OV=Q>J; ;6J4Z 2J5 23>56 3Z 2EE R<6 OUF6Q 2J5
      O6NU=O6I6JRQ K7 R<6 MOK;O2I /KT ITQR M2Z 2EG KO M2OS K7 R<6 4KQRQ 8LO RO62RI6JR 32Q65 TMKJ ZKTO 23=F>RZ SK M2Z 2Q 56R6OI=J65 3Z
      ,TM6OV=Q=J; ;6J4Z
  K JKR TQ6 KO MKQQ6QQ =FG6;2E 5OT;Q KO QR2R6 2UR<KO=[65 I2O=BU2J2  !J KO56O RK 56R6OI=J6 4KIME=2J46 ZKT 2;O66 SK
      QU3I>R SK 2 Q62O4< K7 ZKUO M6OQKJ 2J5KO MOKM6OSZ 3Z ,TM6OW=Q=J; ;6J4Z =J 4KJCUJ4R=KJ X>R< R<6 -, &2OQ<2E
  K JKR TQ6 8LO MTOMKQ6Q K7 =JRKY=42R=KJ 2JZ 4KJROKEF65 QT3QR2J46 2J2FK;U6 2Q 567>J65 3Z 7656O2F E2X KO QRO66R QZJS<6R=4 KO
      56Q=;J6O MQZ4<K24R=V6 QT3QS2J46 42M23E6 K7 =IM2>O=J; I6JR2E KO M<ZQ>42F 9J4R>KJ=J; IKO6 S<2J I=J=I2EEZ 6Y46MR 2Q
      MO6Q4O=365 3Z 2 I65>42E 5K4RKO
  ,T3I=R RK    5OU; 2J5KO       2H4K<KF R6QS=J;   7 5=O64S65 RK 5K QK M2OR=4=M2R6 =J KTSM2R=6JS SO62RI6JR 2MMOKV65 3Z ,UM6OW=Q=J; ;6J4Z
      /KU IUQR M2Z 2EG KO M2OS K7 R<6 4KQRQ 8LO R6QS=J; 2J5 RO62RI6JR 32Q65 UMKJ ZKUO 23=F=RZ RK M2Z 2Q 56R6OI=J65 3Z ,UM6OW>Q=J; ;6J4Z
  *2OR=4=M2R6 >J O6Q=56JS=2E  5OT; 2J5KO  2F4K<KE RO62RI6JR 2Q 5>O64R65 3Z ,UM6OV=Q>J; ;6J4Z /KU IUQR M2Z 2HG KO M2OR K7 S<6 4KQSQ
    K7 SO62RI6JR 32Q65 UMKJ ZKTO 23>E>SZ RK M2Z 2Q 56R6OI>J65 3Z ,TM6OW=Q=J; ;6J4Z                             
  ,T3I=R RK 2 I6JR2G <62ES< 6V2ET2S=KJ "7 5=O64R65 SK 5K QK M2OR>4=M2R6 >J I6JS2E <62ER< 4KTJQ6E>J; 2J5KO SO62RI6JR 2MMOKV65 3Z
      ,TM6OV=Q=J; ;6J4Z /KT ITQS M2Z 2EE KO M2OR K7 R<6 4KQSQ 32Q65 TMKJ ZKUO 23>F>SZ RK M2Z 2Q 56R6OI>J65 3Z ,TM6OW=Q>J; ;6J4Z
 \ *2OR=4=M2R6 >J R<6 $K42S=KJ &KJ=SKO>J; *OK;O2I 2J5 23>56 3Z 2FF K7 S<6 O6NT=O6I6JRQ K7 R<6 MOK;O2I UJ56O R<6 5=O64R=KJ K7 ,UM6OW>Q=J;
      ;6J4Z X<>4< ]X?FF KO )X?FF  >J4EU56 2 EK42R=KJ IKJ>RKO=J; 3O246E6R /KT IUQR M2Z 2GG KO M2OR K7 R<6 4KQRQ K7 R<6 MOK;O2I 32Q65
      TMKJ ZKUO 23=E=RZ RK M2Z 2Q 56R6OI=J65 3Z ,TM6OV=Q>J; ;6J4Z /KU ITQS 36 8@J2J4>2FHZ O6QMKJQ=3E6 8LO 2JZ EKQS KO 52I2;65 6NT=MI6JR
       %K42R=KJ IKJ=RKO=J; KJEZ        JK O6Q=56JR=2E O6QRO=4R=KJQ
                            
       /KT 2O6 O6QRO=4R65 SK ZKTO O6Q=56J46 6V6OZ 52Z
             8PKI 00001  2 I  MI RK 00001  2I  M I
             2Q 5>O64R65 3Z ,TM6OV=Q>J; ;6J4Z
                            
                                                                                 676J52JSQ J=R>2FQ                2S6
                                                                           
                Case 8:20-cr-00127-MWF Document 194 Filed 05/03/21 Page 4 of 6 Page ID #:2265
     Case Name: United States of America v. Guan Lei                                                         Case No. SACR 20-127 MWF
                                                     ■   Defendant        Material Witness

          ■    You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                      , all of which must be preapproved by Supervising Agency;
          ■    Release to PSA only        Release to USPO only
      ■   You are placed in the third-party custody (Form CR-31) of Bin Li, Esq.                                                                .
          Clear outstanding        warrants or     DMV and traffic violations and provide proof to Supervising Agency within             days
          of release from custody.
          Do not possess or have access to, in the home, the workplace, or any other location, any device that offers internet access except
          as approved by Supervising Agency.             In order to determine compliance, you agree to submit to a search of your person
          and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
          the age of 18 except in the presence of a parent or legal guardian of the minor.
          Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
          under the age of 18.
          Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare
          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
          Do not view or possess child pornography or child erotica.         In order to determine compliance, you agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.
          Other conditions:




                                                  GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case may be transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

                                                                                     Defendant's Initials:               Date:
CR-1 (03/21)                                CENTRAL DISTRICT OF CALIFORNIA ".&/%&% RELEASE ORDER AND BOND FORM                         PAGE 3 OF 4
               Case 8:20-cr-00127-MWF Document 194 Filed 05/03/21 Page 5 of 6 Page ID #:2266
     Case Name: United States of America v. Guan Lei                                                       Case No. SACR 20-127 MWF
                                                    ■   Defendant         Material Witness


                                     ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS
     As a condition of my release on this bond, pursuant to Title 18 of the United States Code, I have read or have had interpreted to me
     and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
     all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

     I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
     fine.

     I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond, this bond
     may be forfeited to the United States of America. If said forfeiture is not set aside, judgment may be summarily entered in this
     Court against me and each surety, jointly and severally, for the bond amount, together with interest and costs. Execution of the
     judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond may be
     forfeited.




     Date                                   Signature of Defendant / Material Witness                       Telephone Number




     City and State (DO NOT INCLUDE ZIP CODE)



         Check if interpreter is used: I have interpreted into the                                                   language this entire form
          and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                           Date



     Approved:
                               United States District Judge / Magistrate Judge                         Date

     If cash deposited: Receipt #                                 for $


     (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                   Defendant's Initials:               Date:
CR-1 (03/21)                                CENTRAL DISTRICT OF CALIFORNIA ".&/%&% RELEASE ORDER AND BOND FORM                      PAGE 4 OF 4
                Case 8:20-cr-00127-MWF Document 194 Filed 05/03/21 Page 6 of 6 Page ID #:2267




                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA,                                            CASE NUMBER

                                                     PLAINTIFF,
                              v.


                                                                          AFFIDAVIT OF THIRD-PARTY CUSTODIAN

                        DEFENDANT/MATERIAL WITNESS,



     Having been ordered by the Court on                                                       to take third-party custody of
                                                                  I,
     agree to (a) supervise the defendant/material witness, (b) use every effort to assure the defendant's/material witness'
     appearance at all court proceedings, and (c) notify Pretrial Services immediately if the defendant/material witness
     violates a condition of release or is no longer in the custodian's custody. I understand that if I fail to discharge my
     obligations under this agreement I may be held in contempt of court.




                                                                 Signature of Third-Party Custodian (Person or Organization)



                                                                 Relationship to Defendant/Material Witness



                                                                 Address (only if the above is an organization)



                                                                 City and State only



       Date:                                                     Telephone Number



CR-31 (03/15)                                        AFFIDAVIT OF THIRD-PARTY CUSTODIAN
